                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                          CIVIL ACTION NO.: 3:17-cv-00022

Curtis Neal, on behalf of himself       )
and others similarly situated,          )
                                        )
               Plaintiff,               )
                                        )
v.                                      )
                                        )
Wal-Mart Stores, Inc., d/b/a Walmart    )
and                                     )
Synchrony Bank, f/k/a GE Capital Retail )
Bank,                                   )
                                        )                    ORDER
               Defendants.              )
_________________________________       )
                                        )
Roy Campbell on behalf of himself       )
and all others similarly situated,      )
                                        )
               Plaintiff,               )
                                        )
v.                                      )
                                        )
Synchrony Bank,                         )
                                        )
               Defendant.               )


       THIS MATTER is before the Court on the parties’ Notice of Class Action Settlement.

(Doc. No. 113). The parties state that they have reached an agreement “in principle” to settle this

matter. Having carefully considered the parties’ filing, the Court enters the following order:

       IT IS HEREBY ORDERED that all case deadlines and consideration of pending motions

are SUSPENDED until further order of this Court.

       IT IS FURTHER ORDERED that the parties shall have forty-five (45) days to finalize

their class action settlement agreement and for Plaintiffs to file their motion for preliminary




      Case 3:17-cv-00022-KDB-DCK Document 114 Filed 08/19/20 Page 1 of 2
approval of the class action settlement. In the event the parties are unable to finalize the settlement

agreement, they are to notify the Court by the end of the forty-five (45) day period.

       SO ORDERED.


                                     Signed: August 19, 2020




      Case 3:17-cv-00022-KDB-DCK Document 114 Filed 08/19/20 Page 2 of 2
